Citation Nr: 0326020	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder.  

2.  Whether the reduction of the disability evaluation for 
the veteran's cervical strain with headaches from 20 percent 
to noncompensable as of February 1, 1999 was proper.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's cervical strain with headaches during the 
period between February 1, 1999, to July 18, 1999.  

4. Entitlement to an increased disability evaluation for the 
veteran's cervical strain with headaches, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

On September 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should request copies of all 
available VA clinical documentation 
pertaining to treatment of the veteran at 
the Pensacola, Florida, VA Medical Center 
after January 2001 for incorporation into 
the record.  

2.  The RO should request copies of all 
available VA clinical documentation 
pertaining to treatment of the veteran at 
the New Orleans, Louisiana, and Biloxi, 
Mississippi, VA Medical Centers after 
June 1998.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes to determine 
whether, and to what extent, the veteran 
has a neurological disability as a result 
of his service-connected cervical spine 
disability and to determine the current 
severity of headaches associated with 
that disability.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  On the basis of current 
findings, a thorough review of the file, 
and a history obtained from the veteran, 
the examiner should respond to the 
following questions and provide a full 
statement of the basis for the 
conclusions reached:  

(a)  Identify and describe in detail all 
neurological pathology associated with 
the veteran's service-connected cervical 
spine disability.  

(b)  Specifically, and in particular, 
express an opinion as to whether it is as 
likely as not, more likely than not, or 
less likely than not that the disorder of 
the facial muscles variously diagnosed as 
Tourette' s Syndrome or orofacial 
dyskinesia is of service onset or 
proximately due to or the result of the 
service-connected cervical spine 
disability.  

(c)  Specifically, and in particular, 
express an opinion as to whether it is as 
likely as not, more likely than not, or 
less likely than not that radiculopathy 
affecting the right upper extremity is of 
service onset or proximately due to or 
the result of the service-connected 
cervical spine disability.  

(d)  To what extent did neurological 
pathology found to be associated with the 
cervical spine originate in a post-
service injury in October 2000 rather 
than in a December 1991 injury in 
service?  If it is not possible to make 
this determination, please so state.  

(e)  Describe in detail all headaches 
associated with the service-connected 
cervical spine disability, including the 
nature, location, and frequency as well 
as the extent to which they are 
prostrating.  

It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

